266 Md. 438 (1972)
294 A.2d 467
YOUNG
v.
STATE OF MARYLAND
[No. 196, September Term, 1972.]
Court of Appeals of Maryland.
Decided September 12, 1972.
The cause was submitted to BARNES, McWILLIAMS, SINGLEY, SMITH and DIGGES, JJ.
Submitted on petition by Thomas C. Hayden, Jr., for appellant.
PER CURIAM:
This Court, having granted a writ of certiorari and in accordance with Maryland Rule 811 b having determined that no error of law appears in the decision, adopts the opinion of Judge Moylan for the Court of Special Appeals *439 in Young v. State, 15 Md. App. 707 and affirms the judgment of the Court of Special Appeals.
Judgment affirmed, with costs.